1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     GUILLERMO TRUJILLO CRUZ,                          )   Case No. 1:19-cv-01270-SAB (PC)
9                                                      )
                      Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
10                                                         TO COMPEL DISCOVERY
              v.                                       )
11                                                     )
     L. GONZALEZ,                                          [ECF No. 9]
                                                       )
12                                                     )
                      Defendant.
                                                       )
13                                                     )
14
15            Plaintiff Guillermo Trujillo Cruz is appearing pro se in this civil rights action pursuant to 42
16   U.S.C. § 1983.
17            On October 28, 2019, Plaintiff filed a motion to compel discovery to file a motion in the
18   instant case. Inasmuch as Findings and Recommendations recommending denial of Plaintiff’s
19   application to proceed in forma pauperis is pending, discovery is not open and the action cannot
20   proceed without resolution of the filing fee. Accordingly, Plaintiff’s motion to compel discovery is
21   DENIED.
22
23   IT IS SO ORDERED.
24
     Dated:        October 30, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
